Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Onondaga County [Deborah H. Karalunas, J.], entered October 12, 2006) to review a determination of respondents. The determination denied petitioner’s application for benefits to pay for the funeral expenses of her son.
It is hereby ordered that the determination be and the same hereby is unanimously confirmed without costs and the petition is dismissed. Present—Hurlbutt, J.P., Gorski, Martoche, Lunn and Peradotto, JJ.